Citation Nr: 1235809	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-38 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968 and from May 1975 to April 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a bilateral knee disability.

This appeal was previously before the Board and the Board remanded the claim in August 2010 and January 2012 for additional development.  The case has been returned to the Board for further appellate consideration. 

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran's pre-existing mild genu valgus underwent no increase in severity during active service; arthritis of the knees was not shown in service or for many years thereafter; and the preponderance of the probative evidence indicates that the Veteran's current bilateral knee disability is not related to his service or a service-connected disability. 


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2005 letter, issued prior to the rating decision on appeal, and a September 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A February 2012 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  A March 2006 letter and the September 2010 and February 2012 letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, private treatment records, and Social Security Administration (SSA) records.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, copies of SSA records were printed and associated with the claims file, the Veteran was issued a corrective VCAA notice that advised him of the information and evidence needed to substantiate a claim for service connection on a secondary basis, and a VA examination was conducted by a physician in October 2010 with an opinion being provided by the examiner.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b)(1) (2011). 

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.  

On the other hand, if a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2011); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran claims entitlement to service connection for a bilateral knee disability as being due to service or service-connected disability.  In a June 2007 statement, he argues his falling arches affected his knees.  A review of the claims file shows that the Veteran is service-connected for degenerative arthritis of each ankle and for status post bilateral hindfoot arthrodesis for bilateral pes planus.

The initial question is whether the Veteran's claimed disability was present prior 
to service.  In this instance, genu valgus, mild, was "noted" on the entrance examination for the Veteran's first period of service, dated in May 1964.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2011).  As there was a clinical finding of genu valgus, mild, at the time of the Veteran's entrance examination, the Board concludes, accordingly, that the presumption of soundness at entrance does not attach. 

As indicated above, the service treatment records reflect that genu valgus, mild, was noted on the entrance examination, and therefore was a disability which preexisted service.  Although it was noted upon entrance to active service, the service treatment records for both periods of service are otherwise negative for complaints, findings or treatment with regards to genu valgus.  The lower extremities were evaluated as normal during the separation examination for the Veteran's first period of service in June 1968.  

However, the service treatment records show that in May 1976 the Veteran sought treatment for right knee pain of a half-hour duration secondary to an inversion twist.  After a physical examination, the assessment was of questionable medial meniscus tear.  The Veteran returned for a follow-up the next day and reported a history of knee problems.  He indicated that he had sustained a fall in the laundry room and had pain and swelling.  The impression was of medial meniscus tear and he was referred to the orthopedic clinic.  The report of an orthopedic consultation that day indicates that the Veteran had right knee swelling and 60 cc of effusion was aspirated.  Physical examination revealed that the right knee was tender medially over the medial collateral ligament (MCL), and the impression was partial tear MCL.  A cylinder cast was placed on the right leg.  When the cast was removed in June 1976, the knee was noted to be tender and stable.  In January 1977, the Veteran sought treatment with complaints of pain in the right knee that was affected by cold weather.  There was slight swelling and the Veteran was treated with Norgesic and a heat pack.  During the April 1978 separation examination for the Veteran's second period of service, the lower extremities were evaluated as normal.  

The Veteran has received ongoing private treatment for osteoarthritis of the bilateral knees, which has included cortisone injections, physical therapy, aspiration, and medication, since the late 1990s.

Private treatment reports show that in April 1998, the Veteran sought treatment for problems with both legs, indicating that they hurt when he runs or walks a lot (5 miles).  Upon examination, he was assessed with bilateral genu valgus, mild, right greater than left, and moderate synovitis of the right knee.  X-rays of the right knee showed that there is a ridge of bone protruding from the medial diaphysis of the distal femur.  This was felt to represent a residual from an old injury.  In August 1999, the Veteran reported a 5 to 6 year history of bilateral knee pain.  At that time he was assessed with bilateral early degenerative joint disease of the knees.  A September 1999 treatment note shows that the Veteran reported pain in the right knee and locking of 3 months duration.  He endorsed having experienced swelling for a long time.  The impression of a magnetic resonance imaging (MRI) report for the right knee at that time was of lateral meniscal tear with associated degenerative changes in the lateral compartment of the knee as well as evidence of chondromalacia patella.  There was also a small bone bruise in the subchondral region of the tibial plateau.  

During a May 2004 orthopedic consultation, the Veteran reported bilateral knee pain, predominantly on the left.  He also noted left knee swelling and pain that he has had for years.  X-rays of the bilateral knees in May 2004 revealed tiny osteophytes at the articular margin of the patella secondary to degenerative osteoarthritis.  Few small lucencies were seen in the region of the articular cartilage of the patella.  This may be due to chondromalacia.  No other abnormality was noted and there was no joint effusion.  The left knee had tiny osteophytes at the articular margin of the patella consistent with mild degenerative osteoarthritis.  No other abnormality was seen and there was no joint effusion.  The examining physical noted the results of the X-rays, and indicated that they showed some mild lateral compartment narrowing on the right, as well as some medial compartment narrowing on the left.  There was an ossification on the right with a possible old MCL injury and possible patellar cyst.  The impression was of bilateral patellar arthritis.  

Private treatment reports contained in the Veteran's SSA records show that the impression of March 2005 X-rays of the knees was of stable appearance of mild degenerative changes of the left knee and stable appearance of the right knee.  The impression after a physical examination at that time was of osteoarthritis of both knees with patellofemoral predominance and painful pes planovalgus.

In his application for SSA disability benefits, the Veteran reported that his injuries or conditions, to include his knee condition, first bothered him in 1977.  The Veteran was granted SSA disability benefits from August 2005 for osteoarthritis and allied disorders. 

The Veteran was provided with a VA joints examination in August 2007, during which the claims file was reviewed.  The examiner noted that the pre-service enlistment physical provides a diagnosis of bilateral genu valgum, and the service treatment records document the Veteran was evaluated and treated for a right knee condition in May 1976.  The examiner reviewed the history and noted that the Veteran was diagnosed with partial tear of the medial collateral ligament, which was treated in a cylinder cast for three weeks.  The service treatment records provided no additional information concerning the right knee condition.  At that time, the Veteran complained of bilateral anterior knee pain and occasional posterior knee pain secondary to hamstrings.  The examiner performed a physical examination of the right and left knees.  X-rays of both knees showed bilateral knee degenerative changes with significant patellofemoral degeneration.  The examiner rendered a diagnosis of bilateral degenerative arthritis of the knee.  

The examiner observed that the Veteran was diagnosed with genu valgum at the time of pre-service physical examination and accordingly this is a pre-existing condition.  Genu valgum is a developmental problem of childhood/adolescence.  In addition to the valgus deformity there is hypoplasia of the lateral femoral condyle (Heuter-Volkmann effect) resulting in a hypoplastic patellofemoral sulcus which predisposes to maltracking of the patella and subsequently degenerative arthritis of the patella/knee joint.  The examining physician opined that the Veteran's current condition of bilateral degenerative arthritis is consistent with the natural history of the pre-existing condition of genu valgum.  He sustained an in-service injury to his right knee which was diagnosed and treated as a partial MCL tear.  The examiner noted that examination that day demonstrated no residual of an MCL tear.  The examiner concluded that it is at least as likely as not that the in-service knee injury did NOT cause/permanently worsen the condition of degenerative arthritis of the right knee. (Emphasis in original).  

The Veteran was provided a VA orthopedic joints examination in October 2010, during which the claims file was reviewed.  The Veteran reported having bilateral knee pain that was chronic and progressive.  He denied having any recent injury.  The examiner reported that the Veteran's pertinent past history included bilateral genu valgus, which was noted to be a developmental condition of childhood.  After a physical examination and reviewing the results of previous bilateral knee X-rays, the examiner's impression was of bilateral degenerative arthritis of the knee.

With regards to the possible relationship between the Veteran's claimed bilateral knee disability and his service-connected foot and ankle disabilities, the examiner noted that the Veteran has undergone bilateral subtaler fusions/attempted talonavicular/navicular medial cuneiforms fusions for the treatment of rigid pes planus.  A fusion at this level may well cause midfoot arthritis and ankle arthritis, but not knee arthritis.  The examiner observed that the Veteran does have bilateral ankle arthritis.  The examiner indicated that one of the most commonly quoted articles concerning the long term result of subtaler arthrodesis was published in 1999 (Hufner et al./Foot and Ankle International).  This study demonstrated a 62 percent incidence of grade 1 ankle arthritis but makes no mention of knee arthritis.  An article published in 2001 (Saltzman et al., Journal of Bone and Joint Surgery) discusses arthritic conditions after an ankle fusion (the joint above the subtaler joint).  This noted an increased incidence of arthritis of the ipsilateral foot but not the knee.  Ankle arthritis may cause/exacerbate knee arthritis under certain conditions, e.g., a significant antalgic gait over a protracted period of time.  Such a limp may cause arthritis in the contralateral knee.  (Harrington/2005 - "Symptoms in the Opposite or Uninjured Leg" - discussion paper prepared for the Workplace Safety and Insurance Appeal Tribunal - Canada).  The examiner stated that the Veteran does not have an antalgic gait.  The examiner further remarked that degenerative arthritis of the knee is very common in the general population in those with a normal foot/ankle.  The Veteran's pre-existing condition of genu valgum increases the risk for the development of degenerative arthritis of the knee.  

The examiner opined that given the above rationale, it is less likely than not that the Veteran's bilateral knee arthritis is caused or worsened beyond what one would expect from its natural history by the Veteran's service-connected bilateral foot arthrodesis/ankle arthritis. 

In an October 2010 statement, the Veteran stated that while in the field during service, he dislocated his left knee while trying to repair a tank track.  He stated that he was in a cast for about 2 months to keep the knee stable.  He said that he also "sprung" his right knee while jogging, which occurred prior to the dislocation of the knee.  He said that he was treated both times at Fort Ord Hospital.  He further said that with his several lower extremity problems, he was given a permanent P-3 profile during service.  The Veteran reported that his knees have gotten progressively worse, and that he did not start to have problems with his knees 
until he started having problems with his feet and ankles.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability. 

Initially, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service, the Board finds that the pre-service disability, genu valgus, mild, underwent no increase in severity during service.  The Veteran was not treated for this disorder during either period of service.  Moreover, in 1998, 20 years after discharge from service, this condition was still noted to be mild.  There is no competent evidence of record indicating that the Veteran's genu valgus increased in severity during service.  As such, the presumption of aggravation does not attach.

Further, although the Veteran has a current diagnosis of bilateral knee arthritis, the most probative evidence indicates that such is not the result of an incident of active service, to include any injury sustained therein.  Although the service treatment records show that the Veteran sustained a partial tear MCL in the right knee in May 1976, such was acute and resolved during service, as the lower extremities were evaluated as normal during the April 1978 separation examination.  In addition, there is no medical opinion linking his current bilateral knee arthritis to service.  The only medical opinion addressing the possible relationship of the Veteran's bilateral knee condition and an injury during service is that of the August 2007 VA examiner, who concluded that the in-service right knee injury did not cause degenerative arthritis of the right knee.  While the opinion was somewhat inartfully worded, the examiner's explanation that the current degenerative arthritis of the knees is consistent with the natural progression of the pre-existing genu valgum and that there were no residuals of the in-service partial MCL tear, support the conclusion rendered that the current degenerative arthritis of the knees is not related to service, but is rather due to a pre-existing congenital abnormality.  Such opinion was provided following claims file review and examination of the Veteran, and included a rationale for the conclusion.  

The Veteran alternatively contends that service connection for a bilateral knee disability is warranted as secondary to his service-connected degenerative arthritis of each ankle and status post bilateral hindfoot arthrodesis for bilateral pes planus. Upon review, however, the Board finds that service connection for a bilateral knee disability is not warranted on a secondary basis. 

The only medical opinion of record to specifically address whether the Veteran's current bilateral knee condition was caused by or is aggravated by the Veteran's service-connected disabilities is the October 2010 VA examination report.  The October 2010 examining physician opined that it is less likely than not that the Veteran's bilateral knee arthritis is caused or worsened beyond what one would expect from its natural history by the Veteran's service-connected bilateral foot arthrodesis/ankle arthritis.  The examiner provided a rationale for this opinion, which was formulated after review of the claims file, examination of the Veteran, and consideration of pertinent medical literature, and is entitled to the greatest probative weight. 

Moreover, there is no medical evidence that any degenerative arthritis of the knees became manifest to a degree of 10 percent or more within one year from the date of termination of the Veteran's service.  

Although he is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or an opinion concerning the relationship of any current bilateral knee disability to service or to service connected disability, as the etiology of knee conditions requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple types and etiologies of knee conditions, and medical expertise is required to determine the cause of such.  Further, whether any symptoms he experienced in service or following service are in any way related to any current bilateral knee condition requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The competent medical opinions of record fail to link the Veteran's bilateral knee condition to service or service-connected disability, including any injury therein.  The Board finds the VA examiners' opinions and the contemporaneous service treatment records to be more probative than the Veteran's lay assertions as to the onset and etiology of his current bilateral knee disability. 

Furthermore, the Board notes that the Veteran reported in October 2010 that he dislocated his left knee in addition to injuring his right knee while jogging during service.  However, such contention is being made more than 30 years after service and is inconsistent with the Veteran's service treatment records, which show that he sought treatment for and was treated with a cast only for a right knee injury that he sustained when he fell in the laundry room.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written, are factors that the Board can consider and weigh against a veteran's lay evidence).  

Additionally, while he has reported during the course of this appeal that his current bilateral knee problem began during service and has become progressively worse since that time, the Board notes that in August 1999, the Veteran reported a 5 to 6 year history of bilateral knee pain.  Further, the first medical evidence of his current bilateral knee condition is dated in 1998, approximately 20 years after the Veteran's discharge from his second period of service.  Thus, the Board finds the Veteran's statements to treatment providers regarding the onset of his current bilateral knee condition occurring in the 1990s to be more credible than his statements subsequent to the filing of his claim, as the former are consistent with the available treatment records, to include the Veteran's service and post-service treatment reports.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Board concludes that the medical findings and opinions on examination are of greater probative value than the Veteran's allegations regarding the relationship between his current bilateral knee disability and service and/or his service-connected disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability on a direct, presumptive, or secondary basis. 
 
In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


